Citation Nr: 0210413	
Decision Date: 08/23/02    Archive Date: 08/29/02	

DOCKET NO.  97-33 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a reduction in the rating for residuals of a 
total left hip replacement with major revisions from 70 
percent to 50 percent effective from April 1, 1997 was 
proper.  

2.  Entitlement to an evaluation in excess of 50 percent from 
April 1, 1997 and in excess of 70 percent from April 2001 for 
residuals of a total left hip replacement with major 
revisions.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee with residuals of Osgood-
Schlatter's disease involving the right tibial tubercle from 
January 1, 1997.  

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a primary right total knee replacement from 
September 1, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1952 to 
August 1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 1997 (left hip rating 
reduction) and March 1997 (right knee evaluation) rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  This case 
has been previously remanded by the Board in November 1999 
and March 2001.  All development requested has now been 
completed and the case is ready for appellate review.  

It should be noted that following development requested in 
the Board's second remand, the RO granted an increased 
evaluation for the veteran's left hip replacement, from 50 to 
70 percent, effective in April 2001, granted an increased 
evaluation for the veteran's right knee replacement, 
effective in May 2001, and granted entitlement to a total 
rating due to unemployability based on service connected 
disability (TDIU), effective in November 2000, in a June 2001 
rating decision.   

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's service-connected residuals of a total left 
hip replacement with major revisions had been evaluated for 
70 percent or higher for more than five years when the RO 
reduced the evaluation to 50 percent, the rating reduction 
from 70 to 50 percent was based on only one VA examination in 
November 1996, and the evidence on file at the time of the 
March 1997 reduction decision did not clearly warrant the 
conclusion that sustained improvement of the left hip 
disability had been demonstrated.  At the time of the rating 
reduction, the clinical evidence revealed that the veteran 
continued to have significant pain, swelling, stiffness and 
weakness residual to previous total left hip replacement 
surgeries.  

3.  Excepting periods of schedular and convalescent 
100 percent evaluations, the veteran is shown to have total 
left hip replacement symptoms, since April 1997, which 
included markedly severe residual weakness, pain or 
limitation of motion.  At no time is the veteran shown to 
have required the use of crutches.  

4.  From January 1997, the veteran is shown to have had 
moderate overall right knee disability including limitation 
of motion, instability, swelling, pain on use and with flare-
ups.  

5.  From September 1999, the veteran is shown to have had 
intermediate degrees of residual weakness, pain, or 
limitation of motion.  From May 2001 and thereafter, the 
veteran's right total knee replacement caused severe painful 
motion or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 70 percent rating for 
residuals of a total left hip replacement with major 
revisions are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), 
3.321(b)(1), 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5054 (2001).

2.  The criteria for an evaluation in excess of 70 percent 
(excluding 100 percent schedular and convalescent ratings) 
for residuals of a total left hip replacement with major 
revisions from April 1, 1997 forward have not been met.  
38 U.S.C.A. §§ 1155, 5102 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5054 (2001).  

3.  The criteria for a 20 percent evaluation for moderate 
right knee disability effective from January 1, 1997 have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3. 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  The criteria for an evaluation in excess of 30 percent 
from September 1, 1999 for the residuals of a total right 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3. 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5055 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) of 2000 and regulations 
implementing that act became effective.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

By letter dated in April 2001, the RO explained the notice 
and duty to assist provisions of the VCAA, including the 
respective duties of the parties concerning the obtaining of 
evidence, and asked the veteran to provide or authorize VA to 
obtain additional evidence in support of his claims.  The RO 
did not receive any response to this letter.  

Further review of the claims folder reveals that the VA has 
informed the veteran and representative of the evidence 
necessary to substantiate his pending claims for increased 
evaluations in correspondence and in multiple Statements of 
the Case.  While the RO has not previously informed the 
veteran of the governing regulations regarding stabilization 
of disability evaluations, the Board has, in this decision, 
applied these regulations to the veteran's benefit and 
restored a 70 percent evaluation for the veteran's left hip 
replacement which had been reduced by the RO effective in 
April 1997.  There is certainly no prejudice to the veteran 
insofar as restoration constitutes the entire grant of a 
particular benefit sought.  

With respect to the remaining issues (increased evaluations) 
decided in this appeal, the Board has previously remanded 
this case on two occasions for additional evidentiary 
development.  All known and available medical records have 
been collected for review.  The RO has offered to assist the 
veteran in collecting any medical records which he might 
identify, but there remains no additional records identified 
by the veteran which have not been collected for review.  The 
veteran has been provided VA examinations which are adequate 
for rating purposes.  The RO has considered all of the 
relevant evidence and applicable law and regulations in 
adjudicating the veteran's claim.  All development necessary 
under VCAA has been completed. 

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or maybe due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards to the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the knee and hip are 
considered major joints.  38 C.F.R. § 4.45.  Functional loss 
due to pain on use and during flare-ups must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal range of motion for the hip is from 0 to 125 degrees 
flexion and from 0 to 45 degrees abduction.  Normal range of 
motion of the knee is from 0 degrees extended to 140 degrees 
flexed.  38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint.  When 
limitation of motion of the involved joint is noncompensable, 
a rating of 10 percent is applicable for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Recurrent subluxation or lateral instability or other 
impairment of the knee which is slight warrants a 10 percent 
evaluation; which is moderate warrants a 20 percent 
evaluation; and which is severe, warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Limitation of knee flexion: to 60 degrees warrants a 
noncompensable evaluation; to 45 degrees warrants a 
10 percent evaluation; to 30 degrees warrants a 20 percent 
evaluation; and to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of knee extension: to 5 degrees warrants a 
noncompensable evaluation; to 10 degrees warrants a 
10 percent evaluation; to 15 degrees warrants a 20 percent 
evaluation; to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A total hip replacement with prosthesis at the head of the 
femur or acetabulum will receive a 100 percent evaluation for 
one year following implantation of prosthesis.  Thereafter, a 
90 percent evaluation is warranted with painful motion or 
weakness such as to require the use of crutches.  A 
70 percent evaluation is warranted for markedly severe 
residual weakness, pain or limitation of motion.  A 
50 percent evaluation is warranted for moderately severe 
residuals of weakness, pain, or limitation of motion.  The 
minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.  

Replacement of a knee with prosthesis warrants a 100 percent 
evaluation for one year following implantation of prosthesis.  
Thereafter, with chronic residuals consisting of severe 
painful motion or weakness, a 60 percent evaluation is 
warranted.  Knee replacement with intermediate degrees of 
residual weakness, pain, or limitation of motion is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

Additionally, for both hip and knee prosthetic device joint 
replacement, before the 100 percent evaluation for one year 
following implantation of prosthesis, an award of at least 
one month total rating will be assigned under 38 C.F.R. 
§ 4.30 for convalescence.  38 C.F.R. § 4.71a, Note (1).  

Left Hip Replacement:  Historically, the veteran had a 
significant left hip fracture during service in 1954 and 
underwent some form of reconstructive surgery at that time.  
There followed multiple dislocations and the left hip was 
fused in 1956.  The fusion was incomplete with an unstable 
joint and in 1979, he underwent a total hip arthroplasty.  
This hip replacement loosened, and in 1982 he underwent 
revision of the left total hip arthroplasty, which was 
complicated by a postoperative femur fracture.  He again 
underwent a total left hip revision in 1995.  During the 
pendency of this appeal, the veteran had another total right 
hip replacement revision performed in February 2000.  

While earlier evaluations varied, the recent history of 
schedular evaluations for the veteran's left hip from 
February 1986 is as follows: 

70   percent - from February 1986
100 percent - from July 1995 (post-surgery convalescence)
100 percent - from September 1994 (post-surgery schedular)
70   percent - from September 1996
50   percent - from April 1997 (reduction with which veteran 
disagreed)
100 percent - from February 2000 (post-surgery convalescence 
and schedular)
70   percent - from April 2001 to present

As noted above, the veteran underwent a total hip replacement 
in July 1995.  Following 100 percent convalescent and 
schedular evaluations, the RO assigned a 70 percent 
evaluation effective in September 1996.  This 70 percent 
evaluation had been in effect prior to the veteran's 1995 
left hip replacement since February 1986.

A VA left hip bone scan conducted in September 1996 noted an 
abnormal, focal collection of radioactivity in the left 
femoral shaft which could be the result of motion of the 
prosthesis.  The impression was an abnormal bone scan.  

A VA examination of the veteran's left hip was performed in 
November 1996.  He presented with complaints of left hip pain 
with walking and prolonged sitting.  There was significant 
swelling of his left leg, as well as stiffness of the hip.  
Pain was aggravated with changes in the weather or any type 
of prolonged activity.  Examination revealed the veteran 
ambulated with a limp and used a cane.  Left hip surgery 
scarring was adherent to the underlying soft tissue, however 
it was nontender.  Range of motion of the hip was 0 to 90 
degrees with 10 degrees of internal rotation and 20 degrees 
of external rotation.  There was reported 5/5 muscle strength 
of the left leg, and motor and sensory functions of the left 
leg were intact.  

Based upon this single examination, in November 1996 the RO 
proposed to reduce the veteran's left hip evaluation from 
70 percent to 50 percent and the veteran was so notified.  In 
January 1997, the RO took action on its proposed rating 
reduction, and reduced the veteran's left hip evaluation, to 
be effective in April 1997.  In August 1997, the veteran 
disagreed with this rating reduction.  The RO then issued a 
Statement of the Case in August 1997, and this and all 
subsequent statements of the case during the pendency of this 
appeal failed to objectively consider regulations for 
governing stabilization of disability evaluations and rating 
reductions governed under 38 C.F.R. § 3.344.  Additionally, 
the issue identified throughout the pendency of this appeal 
has been entitlement to an increased evaluation for the 
veteran's left hip.  Although this issue has been developed 
and will be addressed in this appeal, the related issue of 
the veteran's entitlement to a restoration of the 70 percent 
evaluation, effective from the date of reduction to 
50 percent in April 1997, must first be addressed.  

As noted above, the veteran has had multiple surgeries on his 
left hip with total hip replacements performed in 1979, 1982, 
and 1995.  Following the veteran's 1982 revision, he had been 
in receipt of a 70 percent schedular evaluation effective 
from February 1986.  While he was provided convalescent and 
schedular 100 percent evaluations for a subsequent revision 
performed in July 1995, he was returned to his pre-1995 left 
hip revision 70 percent evaluation in September 1996.  
Accordingly, by the time of the effective date of the RO's 
rating reduction to 50 percent in April 1997, the Board 
concludes that the veteran had been in receipt of a 
70 percent evaluation from February 1986, a period well in 
excess of five years.  As a result, the provisions of 
38 C.F.R. § 3.344 are applicable. 

The requirements of 38 C.F.R. § 3.344(a) include: (1) A 
review of the entire record of examinations and the medical-
industrial history to ascertain whether the recent 
examination was full and complete; (2) examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction; (3) 
ratings will not be reduced on any one examination, except 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; 
(4) and it is reasonably certain that any material 
improvement will be maintained under the ordinary conditions 
of life.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the circumstances on which 
rating reductions can occur are specifically limited, and 
carefully circumscribed by regulations promulgated by VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
disability, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating 
reduction case, not only must it be determined that 
improvement in the disability has occurred, but also that 
improvement reflects an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
In Brown, the Court also held that where a rating had been in 
effect for over five years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examination, a specific finding of "material improvement" in 
the condition must be made to sustain a reduction action.  
Brown, 5 Vet. App. at 419-20.  

The Board finds that in this case, the evidence did not 
demonstrate that the veteran's left hip replacement residuals 
underwent "material" or "sustained" improvement during the 
period of his long-standing 70 percent evaluation at the time 
of the RO's April 1997 reduction to 50 percent.  The Board 
also finds that the RO's rating reduction was, in fact, based 
solely upon the results of a November 1996 examination with 
neither a review nor objective discussion of the entire 
clinical-industrial history.  Moreover, while this 
examination provided an adequate discussion of currently 
demonstrated range of motion, and motor functions of the left 
hip and leg, this examination did not include any opinion or 
discussion with respect to material improvement of the 
veteran's left hip.  This is noteworthy in light of the VA 
bone scan from two months earlier, which noted a distinct 
possibility that the veteran's July 1995 left hip revision 
might already have motion in the prosthesis.  At the time of 
this examination, the veteran still complained of significant 
left hip pain with stiffness and significant swelling of the 
left leg.  This pain was reported as aggravated with changes 
in the weather, or "any type of prolonged activity."  This 
single November 1996 VA examination did not demonstrate 
"sustained improvement" of the veteran's left hip.

The RO failed to address 38 C.F.R. § 3.344 and failed to 
address the question of sustained improvement.  The Court has 
held that, where the provisions of 38 C.F.R. §§ 3.343 and 
3.344 by analogy are not appropriately applied, the decision 
to reduce a veteran's disability evaluation will be found 
void ab initio (from the beginning) as not in accordance with 
law.  See Dofflemyer, 2 Vet. App. at 282.  Accordingly, the 
Board finds that the reduction in the rating assigned the 
veteran's service-connected total left hip replacement from 
70 to 50 percent effective from April 1997 was not warranted, 
and the 70 percent evaluation is restored.  

The 70 percent restored evaluation would logically be 
effective until the veteran was returned to a 100 percent 
(convalescent and schedular) evaluation for his most recent 
hip replacement in February 2000 and a 70 percent evaluation 
has previously been established effective from April 2001 
until present.   

As entitlement to an increased evaluation has been developed 
and addressed by the RO throughout the pendency of this 
appeal, the issue is now presented as to whether the veteran 
is entitled to an evaluation in excess of the (now restored) 
70 percent evaluation from April 1997 through present 
(excluding periods of convalescent and schedular 100 percent 
evaluations).  The Board finds that he is not.  The schedular 
requirements for the veteran's left hip replacement are very 
specific with respect to the next higher 90 percent 
evaluation, which requires painful motion or weakness "such 
as to require the use of crutches."  38 C.F.R. § 4.71a, 
Diagnostic Code 5054.  No clinical evidence on file from 
April 1997 forward shows that the veteran used or required 
crutches to routinely ambulate during the applicable period.  
The veteran was also provided convalescent and schedular 
100 percent evaluations following a total right knee 
replacement from July 1998 to September 1999.  

The November 1996 VA examination previously discussed 
revealed that the veteran had 5/5 muscle strength in the left 
leg, and did not indicate that the veteran used crutches to 
ambulate.  In September 1997, it was noted that the veteran 
used a cane in his right hand to protect his right knee, but 
there was no mention of crutches.  In February 1999, it was 
noted that the veteran had had a total right knee replacement 
the previous year in July 1998.  The knee was stable, 
although the veteran walked with a rather marked limp because 
of shortening of the left lower extremity.  There was no 
indication that the veteran used or required crutches for 
ambulation.  The veteran had his most recent total left hip 
replacement revision in February 2000.  A VA examination 
previously scheduled the following month in March 2000 could 
not be completed so close to the time of the veteran's hip 
revision surgery.  However, this physician did note that the 
veteran used a single crutch in his right hand to ambulate at 
that time.  In August 2000, the veteran was noted to be using 
a cane when out walking but using no assisted device around 
the house.  

The veteran was last examined in May 2001, one month after 
his 70 percent evaluation for the left hip was 
re-established.  That examination specifically noted that the 
veteran did not use crutches "because he is still mobile and 
still functional."  While there was still residual left hip 
pain, pain did not limit range of motion.  There was 
20 degrees of external and internal rotation of the hip.  
There was significant left hip weakness and loss of abductor 
mechanism musculature.  However, difficulty in overall 
ambulation was certainly not solely attributable to the left 
hip, as the veteran had also had a total right knee 
replacement, which evaluation was increased to 60 percent as 
a result of this same VA examination.  

In conclusion, the Board finds that the 70 percent evaluation 
must be restored effective from April 1997 through 
February 2000.  However, absent a finding that the veteran 
required the use of crutches to ambulate, a schedular 
90 percent evaluation is not warranted during the applicable 
time period.  38 C.F.R. § 4.7.    

Right Knee Replacement:  Historically, the veteran was shown 
to have incurred osteoarthritis of both knees during service 
and the initial rating action after service in September 1954 
established service connection for arthritis of both knees 
and residuals of Osgood-Schlatter's disease involving the 
right tibial tubercle and assigned a single 20 percent 
evaluation effective from September 1954.  This evaluation 
remained in effect for many years until a rating action 
completed in November 1986 properly severed the combined 
evaluation for both of the veteran's knees into separate 
10 percent evaluations for each knee.  At that time, the 
rating action indicates that the veteran had, in fact, been 
in receipt of a 10 percent evaluation for his right knee, 
effective from September 1954.  This single 10 percent 
evaluation from 1954 remained in effect for many years.  

In February 1997, the veteran, through his representative, 
submitted a "claim for increase/entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.30" for his right knee.  
He reported that he had recently undergone arthroscopic 
surgery for the knee in December 1996.  The RO subsequently 
approved a temporary total evaluation for the arthroscopic 
surgery for December 1996, but returned the veteran to his 
pre-surgery 10 percent evaluation effective in January 1997, 
although no postoperative examination had been ordered for 
evaluation purposes.  The veteran did not disagree with the 
one-month period of convalescent rating assigned.  

Although the veteran's claim for an increased evaluation was 
received in February 1997, clinical evidence of the surgery 
itself confirmed its occurrence some two months earlier in 
December 1996.  The RO recognized this fact in granting a 
temporary total evaluation for December 1996.  Although the 
effective date of compensation is generally the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later, a report of examination or 
hospitalization is, under specified circumstances, accepted 
as an informal claim for benefits.  38 C.F.R. § 3.157(a), 
(b).  Accordingly, on the basis of clinical evidence of the 
arthroscopic right knee surgery in December 1996, the 
veteran's claim for increase is viewed as originating from 
January 1997, the date at which the RO reduced the veteran's 
100 percent convalescent rating and re-established the long-
standing and pre-existing 10 percent evaluation for right 
knee disability.

The history of schedular evaluations for the veteran's right 
knee is as follows:

10   percent - from September 1954
100 percent - from November 1996 (arthroscopic convalescence)  
10   percent - from January 1997
100 percent - from July 1998 (total knee replacement - 
convalescence/schedular)
30   percent - from September 1999 
60   percent - from May 2001

In December 1996, the veteran reported right knee pain with 
swelling and effusion.  There was no laxity but there was 
torn cartilage and arthroscopic surgery was performed for 
debridement.  There were degenerative changes and torn medial 
and lateral meniscus.  Ten days after this procedure, there 
was only mild lateral type knee pain present.  The right knee 
had 5 degrees short of full extension, 90 degrees flexion and 
moderate effusion.  

In February 1997, the veteran complained of persistent pain 
and loss of extension.  At this time there was no effusion 
and range of motion was a loss of 5 degrees full extension.  
In September 1997, the veteran was using a cane in his right 
hand for long distance, and stated that it was to protect his 
right knee (as opposed to his left hip).  He took no 
medication for pain.  The right knee was still painful and 
had a slight valgus alignment.  The left leg was two to 
three centimeters shorter than the right, and the veteran 
used a left shoe-lift to compensate.  The surgical portholes 
for the knee were well healed but the knee was slightly loose 
medially in valgus, and there were palpable osteophytes.  
X-rays revealed mild to moderate degenerative joint disease.  

In March 1998, the veteran had both left hip and right knee 
pain.  He was limited to household ambulation.  Examination 
revealed right knee extension was 15 degrees less than full 
to 120 degrees flexion.  There was mild laxity through 
valgus, and positive crepitus.  There was one-plus pre-tibial 
edema.  The veteran stood with the right knee flexed and in 
valgus.  The next clinical evidence on file regarding the 
veteran's right knee is the July 1998 surgical report for the 
total right knee replacement. 

The Board finds that from the period of January 1997 through 
the July 1998 total right knee replacement (for which the 
veteran was provided a 100 percent evaluation), the veteran's 
right knee symptoms more closely approximated the criteria of 
a 20 percent evaluation for moderate subluxation or lateral 
instability or other impairment of the knee.  38 C.F.R. § 
4.7.  That is, in consideration of 38 C.F.R. §§ 4.40 and 
4.45, the Board finds that the veteran's knee was affected by 
flare-ups of pain on use which resulted in an overall 
functional loss equivalent to a moderate right knee 
disability consistent with a 20 percent evaluation in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
While significant instability of the knee joint during this 
period was not demonstrated, some amount of laxity was 
consistently documented as was a loss of full extension and 
the veteran maintained the knee in a valgus position.  
Moreover, the veteran's knee was shown to have had moderate 
degenerative joint disease with occasional swelling, crepitus 
and pain, less movement than normal, weakened movement, 
fatigability, and disturbance of locomotion with the use of a 
cane primarily for right knee stability long after completion 
of the arthroscopic surgery on that knee in December 1996.  
Additionally, while loss of full extension was only shown to 
be 5 degrees in December 1996, loss of full extension was 
15 degrees in March 1998 and a consistent loss of extension 
of 15 degrees would itself warrant a 20 percent evaluation in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

However, the clinical evidence fails to reveal overall right 
knee disability during this period, which might fairly be 
characterized as severe.  Again, significant subluxation or 
lateral instability was not shown, flexion was never limited 
to 15 degrees, and extension was never limited to 20 degrees.

The veteran underwent a total right knee replacement with 
prosthesis in July 1998 and was provided a 100 percent 
evaluation for both convalescence and thereafter on a 
schedular basis from July 1998 through August 1999.  
Commencing in September 1999, the RO assigned a 30 percent 
evaluation in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, which is the minimum rating allowable following a 
knee replacement.  

In February 1999, the veteran reported that he was doing very 
well with regard to the knee.  His only complaint was with 
some burning paresthesia involving a loss of normal sensation 
of the toes on the right foot.  There was no swelling or 
effusion of the right knee joint and range of motion was from 
about minus 10 degrees extension to over 120 degrees flexion.  
The knee was stable.  The veteran walked with a rather marked 
limp because of shortening of the left leg.  X-rays revealed 
that the knee prosthesis was in excellent position and there 
was no indication of loosening.  There was good strength in 
the major muscle groups of the right lower extremity and no 
definite weakness was encountered.  In June 1999, the veteran 
complained of a numb right toe.  

Although the March 2000 VA examination could not be completed 
due to the recent hip replacement, the physician did note 
that the surgery from the right knee replacement was well 
healed.  

In June 2000, the veteran noted numbness at and around the 
surgical incision site and of the great toe.  Examination 
showed the incisions were well healed.  There was a small 
palpable mass approximately one-half-centimeter square that 
elicited paresthesia with palpation.  However, motor function 
was intact, both dorsiflexion, function of the extensor 
hallucis longus and flexor hallucis longus, and plantar 
flexion of the foot.  He had a nearly full range of motion of 
the knee, and had no ligamentous instability to either knee.  
X-ray studies showed the knee prosthesis to be in good 
position and well fixed.

In August 2000, there was noted some improvement with 
physical therapy.  The veteran was using a cane, except 
around the house he used no assisted device.  Physical 
examination demonstrated no area of acute tenderness or 
instability, although the veteran did note right toe 
numbness.  

Finally, the veteran was provided with a VA examination in 
May 2001.  The examiner wrote that the veteran had chronic 
right knee residuals "consisting of severe painful motion and 
weakness of the left lower extremity."  Range of motion was 
from 5 degrees short of full extension to full flexion.  
There was a mild amount of quadriceps atrophy on the right 
which was difficult to assess because of left leg and hip 
disability.  The knee was stable to posterior paraspinous 
stress and there was not much of a pain component.  

The RO relied upon this examination report to grant the 
veteran an increased evaluation from 30 to 60 percent, 
effective from the date of examination in May 2001.  This 
latter 60 percent evaluation is the maximum schedular 
evaluation under Diagnostic Code 5055 for knee replacement, 
following the schedular 100 percent rating assigned for one 
year following surgery.  However, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 30 percent from September 1999 until the RO granted 
the veteran an increased evaluation to 60 percent from 
May 2001.  38 C.F.R. § 4.3.  The clinical evidence on file 
from September 1999 until May 2001 most nearly approximates 
the criteria for the 30 percent minimum rating assigned 
following knee replacement.  38 C.F.R. § 4.7.    

During this period, implantation of the right knee prosthesis 
is shown to have been accomplished successfully.  The only 
consistent complaints during this period were some residual 
pain and numbness along the incision site and of the right 
great toe.  While there was a 5-degree loss of extension 
reported during this time such loss of extension would not 
warrant a higher evaluation.  All post surgical X-rays have 
shown the prosthesis to be maintained in good position.  
Motor function is noted to be intact with nearly full range 
of motion of the knee, and with no ligamentous instability.  
While the veteran is shown to have used a cane to ambulate 
longer distances, this fact is not inconsistent with the 
30 percent assignable as a minimum rating.  During this 
period, evaluations in excess of 30 percent were not 
warranted for either ankylosis, instability, loss of flexion, 
or loss of extension of the right knee (Diagnostic Codes 
5256, 5257, 5261, 5262).  Moreover, the criteria for the next 
higher 60 percent evaluation, including residuals of severe 
painful motion or weakness, were not demonstrated at any time 
until somewhat supported in the May 2001 VA examination, 
which the RO relied upon to grant the veteran a 60 percent 
evaluation.  The Board also finds that the evidence, during 
this period, does not support an evaluation in excess of 30 
percent based upon pain on use and from flare-ups and in 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  

In summary, the Board finds that from January 1997 to 
July 1998, the veteran was entitled to a 20 percent 
evaluation for overall moderate right knee disability.  
Thereafter, evaluations in excess of those assigned by the RO 
are not warranted.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, restoration of a 70 percent evaluation for 
residuals of a total left hip replacement with major 
revisions from April 1, 1997 is granted.

An evaluation in excess of 70 percent for residuals of a 
total left hip replacement with major revisions from April 
1, 1997 is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, an evaluation of 20 percent for 
service-connected right knee disability from January 1, 1997 
through July 6, 1998 is granted.  

An evaluation in excess of 30 percent for service-connected 
right total knee replacement from September 1, 1999 is 
denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

